Citation Nr: 1437577	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-11 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement an initial rating in excess of 30 percent disabling and an increased rating in excess of 50 percent disabling from June 10, 2011 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation due to individual unemployability resulting from service connected disability (TDIU) prior to October 15, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued an initial evaluation of 30 percent disabling for the Veteran's PTSD.

This matter was previously remanded by the Board in February 2011 for further procedural development, to include a new examination.  Subsequent to a June 2011 VA PTSD examination, the RO increased the Veteran's evaluation to 50 percent.  As the Veteran was not granted the full benefit sought on appeal, this matter remains before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a July 2010 Travel Board hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

Throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms such as flattened affect, panic attacks more than once a week, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.


CONCLUSION OF LAW

Throughout the entire timeframe on appeal, the criteria for a disability rating of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in February 2011.  The Board's Remand instructed the RO to: (1) obtain all outstanding VA treatment records, to include those dated after February 2009 from the Shoals VA Medical Center; (2) schedule the Veteran for a VA PTSD examination; and (3) readjudicate the claim.

VA obtained the required VA treatment records and associated them with the file.  The Veteran was scheduled for and attended a June 2011 VA examination to assess the current severity of his PTSD.  The RO readjudicated the claim in an August 2011 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).


II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the February 2008 rating decision currently on appeal, an October 2007 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected PTSD.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  VA provided an additional notice letter in December 2008 providing further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  Multiple VA examinations were afforded.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his PTSD during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that they understood that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Rating for PTSD

      Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2013).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently assigned a 30 percent disability rating from September 7, 2006, and a 50 percent disability rating from June 10, 2011, under Diagnostic Code 9411.  The Veteran seeks an increased rating.  

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

      
Factual Background

The Veteran seeks a disability rating in excess of 30 percent from the date of his grant of service connection, September 7, 2006, and in excess of 50 percent from June 10, 2011.

At the Veteran's February 2007 VA examination, the Veteran reported sleep impairment including waking with night sweats, depression, and anxiety.  The Veteran reported having a good relationship with his wife and two children.  He did not have too many friends and did not do too much outside of his home.  He reported avoiding people, preferring to be by himself.  The Veteran used to hunt and fish, but had not in the past five years.  There was no history of suicide attempts, violence/assaultiveness, issues associated with alcohol use or other substances.  The Veteran reported being irritable, feeling tired, having no energy, and lacking motivation to do things.

The examiner summarized the Veteran's current psychosocial functional status as poor, as the Veteran "stays to himself, mostly at home.  Only activity outside the house is going to church that consists of 12 people.  Vet[eran] states he cannot be around crowds."

Upon examination, the examiner noted that the Veteran's appearance was clean, psychomotor activity was unremarkable, cooperative attitude, blunted affect, depressed mood, attention disturbance, unremarkable thought process, and ruminations of thought content.  The Veteran was oriented to person, time, and place.  

The Veteran did not experience delusions or hallucinations, and he understood the outcome of his behavior and that he has a problem.  Inappropriate behavior was documented, specifically irritability and being afraid of closed in places.  The Veteran reported obsessive pulling of hair on the face and chest, panic attacks resulting in waking 2 to 3 times a week, homicidal and suicidal ideation, and fair impulse control with no episodes of violence.  There were no reported problems with hygiene or daily living.  Remote, recent, and immediate memory were normal.  
The Veteran had recurrent and intrusive, distressing recollections and dreams of the event, with physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the event; persistent efforts to avoid thoughts, feelings, conversations, activities, places, or people that would lead to recollections; markedly diminished interest or participation in significant activities; feeling of detachment; difficulty concentrating.

A diagnosis of PTSD was recorded, with a GAF score of 69, with comments by the examiner: "no social life; anxious around people; likes to be by himself."  The examiner further commented that "[p]resently he is not working but his social life is poor - has a few friends from the army, has no leisure activities, mostly like to keep himself - spends a lot of time out in the woods on his farm.

At the Veteran's June 2011 VA examination, he reported that he lived with his wife of 44 years and a 20 year old homeless girl who they are trying to help.  The Veteran says that his relationship with his wife has been strained at times, but they have been able to work things out and are still together.  The Veteran has a good relationship with his adult son and daughter.  He reported that his anger management was "better though he still 'snaps' verbally."  He reported having friends, but not seeing much of them.  He attends a small country church of about 15 people, and occasionally will get coffee at a little road house.  

Leisure activities varied depending on how the Veteran felt physically, but did include riding around the farm on a four-wheeler and projects around the house and yard.  He reported that he really enjoys getting out on the farm, but hasn't been able to do that as much recently.  In the past he used working overtime and physical activity as a coping strategy for PTSD symptoms, however, he cannot do that anymore.

The examiner summarized the Veteran's current psychosocial functional status as moderately severe impairment due to: psychiatric and non-psychiatric medical conditions.  He does not have social relationships but does have good relationships with his children and grandchildren and enjoys seeing them....His activities are limited due primarily to physical limitation and chronic pain."  There was no history of suicide attempts or violence/assaultiveness.  There were no reported issues with alcohol or other substances.

Upon examination, the Veteran was clean, neatly groomed, and appropriately dressed; psychomotor activity and speech were unremarkable; affect was appropriate and constricted; mood was dysphoric; attention was intact; oriented to person, time, and place; no delusions; fair judgment and insight; chronic sleep impairment, waking 3-4 times per night to use the bathroom, combat related nightmares causing limited sleep, and never feeling rested; fleeting auditory hallucinations; no inappropriate behavior; reported compulsive pulling of hair from his face, chest, head, and eyebrows; no panic attacks; no homicidal thoughts; suicidal ideation several times a month, but no plans or intent; fair impulse control; no episodes of violence; ability to maintain personal hygiene; and no problem with activities of daily living; remote, recent, and immediate memory were normal.

Thought process was noted as unremarkable, however the Veteran and his wife reported that he was thinking more slowly, often struggling to think of answers to questions he knows, and forgets what he was talking about in the middle of talking, although the examiner did not note these symptoms during the interview.  Thought content was noted as unremarkable, however, with paranoid ideation, reported as if someone is watching all the time, he does not use his computer or telephone because distrust of the security. The Veteran reported hearing someone speak behind him, but upon turning no one is there.  He described some anxiety attacks, but no full panic attacks.

The Veteran had recurrent and intrusive distressing recollections and dreams of the event, with physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the event; persistent efforts to avoid thoughts, feelings, conversations, activities, places, or people that would lead to recollections; markedly diminished interest or participation in significant activities; difficulty falling and staying asleep; irritability, hyper vigilance, and exaggerated startle response.

A GAF score of 55 was recorded, with the examiner commenting that the Veteran "has moderate impairment in psychosocial functioning due to moderate PTSD symptoms alone."  The examiner concluded that there was "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning."  The examiner elaborated that the Veteran would not do well in a crowded, noisy work environment that required much interpersonal interaction.  He was not deemed unemployable as a result of PTSD alone.

In addition, the Board has reviewed the Veteran's extensive VA treatment records. Treatment records throughout the period on appeal are representative of the symptoms documented in the Veteran's VA examinations.  Symptoms documented in the treatment records were largely duplicative of those listed above, however, notably did not include symptoms consistent with occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  GAF scores throughout treatment records ranged from 45-55, including scores of 45, 50, and 55.  

      Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the entire period on appeal.  Similarly, the Board finds that a rating in excess of 50 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment. 
During this period, beginning with his February 2007 VA examination, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment with night sweats due to nightmares; panic attacks resulting in waking 2 to 3 times a week; depression; intrusive recollections; anxiety; fatigue, impairment of memory and concentration, impaired judgment; fatigue; irritability; blunted affect; disturbances of motivation and mood; fleeting suicidal ideation at times; obsessive behavior of pulling hair; fleeting auditory delusions; hypervigilance; avoidance of stimuli;  and difficulty establishing and maintaining effective work and social relationships.  

There have been no suicide attempts; history of violence; impaired impulse control; spatial or any other type of disorientation; intermittently illogical; obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; the neglect of personal hygiene; or the inability to establish and maintain effective relationships.

While it is documented that the Veteran has struggled with many social interactions, the evidence of record shows that he has a relatively close relationship with family members, specifically his wife, two children, and the 20 year old woman living at his home as of his June 2011 VA examination.  At times, the Veteran has reported a "strained" relationship with his wife, however, the Veteran is still married to his wife after over 40 years.  In addition, the Veteran does socialize by attending a small church.  The criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

Additionally, the Board notes that the Veteran has displayed signs of irritability.  However, there is no indication that the Veteran's irritability has resulted in violence, as there have been no physical or verbal altercations noted in the record.  The Veteran has also reported an ability to control impulses to behave inappropriately very well.  There is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of depression, anxiety, panic attacks, flattened affect, and a loss of interest in daily activities.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

With respect to the fleeting auditory hallucinations reported at the Veteran's June 2011 VA examination, specifically hearing a voice behind him and then turning to see nobody, the Board notes that there is no indication that these hallucinations are persistent or of a severity consistent with a higher evaluation.  The record does not contain any other indication of hallucinations.  As a result, the Board finds any hallucinations the Veteran may have experienced have not manifested with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

The Veteran has also stated that he has difficulty obtaining or holding a job due to his symptoms.  The Board acknowledges that the Veteran's PTSD has no doubt had some occupational impairment, but the record does not indicate that it has reached the level of deficiency consistent with a 70 percent evaluation during this period.  The June 2011 VA examiner concluded that the Veteran was not unemployable as a result of his PTSD alone, and rather that there would be "an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning."  Again, these are not manifestations of symptoms that are consistent with a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period.  While not dispositive of the Veteran's condition, they provide further evidence that the manifestation of the Veteran's PTSD during this period more nearly approximates a 50 percent evaluation.  From the two VA examinations during this period, as well as VA treatment records, the Veteran's GAF score ranged from 45 to 69.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While the Board notes the Veteran's GAF scores of 45 and 50, when viewed in light of the other medical evidence of record, including additional GAF scores of 55 and 69 during this period, the Board finds that these lower scores are not dispositive of an occupational and social impairment consistent with an evaluation in excess of 50 percent.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely some irritability, difficulty with relationships, fleeting suicidal ideation, and obsessional pulling of the hair of his chest, face, head, and eyebrows, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, the Board's duty in evaluating mental health disabilities is not to focus on the presence or absence of specific symptoms corresponding to a particular rating, but rather the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, the Board finds that the 50 percent rating, but no higher, for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire period on appeal.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran. The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability, as discussed above.

      Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the entire appeal period, a 50 percent rating, but no higher, is granted for PTSD.


REMAND

The record shows that the Veteran has been in receipt of  a total disability evaluation since October 15, 2013.  In a May 2014 Informal Hearing Presentation, the Veteran's representative has asserted that a TDIU should be awarded effective September 7, 2006.  

In light of the foregoing, the Board finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities).  On remand, the RO should consider whether a TDIU rating is warranted prior to October 15, 2013. 

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement TDIU prior to October 15, 20013. Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If such records are not available, the RO should so indicate.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim. The Veteran must then be given an opportunity to respond.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. This should include a review of the evidence to determine if a TDIU rating is appropriate. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


